Citation Nr: 0707935	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a fungus infection of 
the skin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from March 1984 to 
February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied the veteran's claims 
for service connection for migraine headaches and for fungus 
infection of the skin (later characterized as including tinea 
versicolor).  The veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals) reflects that the veteran has only 
appealed the skin issue.  


FINDING OF FACT

Tinea versicolor or other fungus infection of the skin was 
not shown in service or diagnosed for years thereafter; 
neither is attributed to military service by competent 
medical evidence.  


CONCLUSION OF LAW

The veteran does not have a fungus infection of the skin that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a June 2003 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the June 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that the complete notice required by the VCAA 
was provided prior to the RO initially adjudicating the 
veteran's claim.  As such, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Although notice regarding an award 
of an effective date or rating criteria has not been 
provided, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service medical records are associated 
with the claims file and the veteran has submitted VA medical 
records in support of his claim.  Neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the claim on appeal 
that need to be obtained.  

In this regard, a November 2004 Statement of Accredited 
Representative in Appealed Case reflects a report that the 
veteran was treated for an unknown skin rash in May 2004, and 
that the veteran provided a lay statement from a person who 
knew him since his military service.  The lay statement 
reportedly identified the veteran as having a severe and 
chronic skin condition since leaving the Army.  The Board 
notes that the veteran has not identified having received 
treatment in May 2004 for his skin disorder, nor is there 
further clarification regarding such treatment provided in 
the representative's statement or subsequent February 2007 
Appellant's Brief.  It would appear to the Board that the 
veteran's representative may be referring to one of the 
August 2003 VA medical records submitted by the veteran in 
which a diagnosis of questionable tinea versicolor is noted.  
The Board also notes that without further clarification, the 
lay statement from "a person" referred to by the 
representative will be taken to mean the May 2004 lay 
statement from the veteran's spouse, which is of record.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether a fungus infection of the skin is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
tinea versicolor is the veteran's only diagnosed skin 
disorder.  As will be explained below, there is no indication 
except by way of unsupported allegation that tinea versicolor 
may be associated with military service.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. § 1131; 38 C.F.R. § 3.303.

The veteran has contended that during his active service in 
Korea, he worked as a military policeman.  He reportedly was 
required to wear a flak vest continuously while he was on 
duty.  Post-service evidence reflects that the veteran works 
as a VA police officer and wears a bullet-proof (Kevlar) vest 
10 hours a day on those days when he is on duty.  The veteran 
has reported a history of rash symptoms while in the military 
dating back to 1984.  A statement from the veteran's spouse 
notes that the veteran has had a problem with a fungal rash.  
The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge such as symptoms and/or being hospitalized for 
illness or injury in service.  He can not testify, as he 
would be medically incompetent to do, about a diagnosis or 
etiology of any illness or injury, such as tinea versicolor 
or other skin disorder.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  

A review of the veteran's service medical records does not 
reflect complaints of or treatment for a skin or fungal 
disorder.  Tinea versicolor was first objectively noted in 
August 2003 VA clinic notes, well after the conclusion of the 
veteran's military service in 1987.  Although the veteran 
contends that he first experienced a skin disorder while in 
Korea during service and that he has experienced a skin 
disorder ever since, there is nothing in the record to show 
that he has the expertise or specialized training necessary 
to link his more recently diagnosed tinea versicolor, or any 
other skin disorder, to his military service or to his 
continued symptoms since service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, and because the record is otherwise completely 
devoid of any competent medical evidence to suggest that a 
fungus infection of the skin can be attributed to service, 
service connection for the condition must be denied.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a fungus infection of the skin is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


